Title: To Alexander Hamilton from Oliver Wolcott, Junior, 17 September 1789
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



New Haven [Connecticut] Sept. 17th 1789
Sir

I have had the honour to receive your favour of the 13th instant, by which I am informed that I have been appointed Auditor in the department of the Treasury. I embrace this first opportunity to give you notice that I have proceeded to this place on my way to New York, and that immediately upon my arrival there, I will do myself the honour to wait on you, for the purpose of acquiring such information relative to the duties of the office as will enable me to come to a decision whether I shall accept or decline the appointment.
I have the honour to be, with the most perfect consideration and respect, Sir, your most obedt Servant

Oliv. Wolcott Jr
The Honble Alexander Hamilton, Esq.Secretary of the Treasury

